           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DAVID BIRCH                                                  PLAINTIFF

v.                       No. 4:17-cv-384-DPM

RHD JR., INC., dfb/a Mayflower RV
Sales & Service; ROBERT H. DUDLEY, JR.;
and MARJORIE DUDLEY                                      DEFENDANTS

                                ORDER
      The joint motion to approve the settlement, NQ 51, is granted. All
material things considered, the proposed settlement is fair, reasonable,
and adequate. Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,
1353 (11th Cir. 1982); see also Melgar v. OK Foods, 902 F.3d 775, 779 (8th
Cir. 2018). The settlement reflects a good-faith compromise of disputed
wage-related issues. The lawyers' fees are reasonable, too. Birch's
complaint will be dismissed with prejudice.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
